The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
 DETAILED ACTION
Current Status of Claims  
This action is a response to communication of July 24, 2020. Claims 1 to 20 are currently active in the application. 

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 17-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Li et al. (US patent Publication 2016/0268004 A1).
	In regard of claim 1, Li et al. disclose a shift register unit, comprising: an input circuit, an output circuit, a pull-down control circuit, and a pull-down circuit (See Figure 2 of Li et al. illustrating a shift register unit comprising an input circuit (201), a pull-down 
	In regard of claim 2, Li et al. further disclose the shift register unit according to claim 1, wherein the pull-down control circuit comprises: a pull-down control transistor; wherein both a gate and a first electrode of the pull-down control transistor are connected to the input signal terminal, and a second electrode of the pull-down control transistor is connected to the second pull-up node (See Figure 2 of Li et al. shows the pull-down control circuit (204) comprises a control transistor (T7) connected to the input signal terminal (INPUT) and the second pull-up node (P2) as discussed in paragraphs [0041-0042]) . 
	In regard of claim 17, Li et al. further disclose a method for driving a shift register unit, wherein the shift register unit comprises: an input circuit, an output circuit, a pull-down control circuit, and a pull-down circuit; wherein the input circuit is connected to an input signal terminal and a first pull-up node respectively, the output circuit is connected to the first pull-up node; a clock signal terminal, and an output terminal respectively, the pull-down control circuit is connected to the input signal terminal and a second pull-up node respectively, and the pull-down circuit is connected to a first power terminal, a second power terminal, the first pull-up node, the second pull-up node, and the output terminal respectively; and the method comprises: at an input stage where a potential of 
	In regard of claim 18, Li et al. further disclose the method according to claim 17, wherein the shift register unit comprises: a reset circuit, wherein the reset circuit is connected to a reset signal terminal (See at least Figure 2 of Li et al. illustrating a resent circuit connected to terminal (RESET) as discussed in paragraph [0060]) , the second power terminal, the first pull-up node, and the second pull-up node respectively; and the method further comprises: at a pull-down stage where a potential of the reset signal provided by the reset signal terminal is the first potential: outputting, by the reset circuit, a second power signal from the second power terminal to the second pull-up node in response to the reset signal, and outputting, by the pull-down circuit, the second power signal to the first pull-up node and the output terminal respectively in response to the potential of the second pull-up node and the first power signal provided by the first power terminal, wherein the potential of the first power signal is the first potential, and the potential of the second power signal is a second potential (See Figure 2 of Li et al. 
	In regard of claim 19, Li et al. further disclose a gate drive circuit, comprising: at least two cascaded shift register units, wherein each shift register unit comprises: an input circuit, an output circuit, a pull-down control circuit and a pull-down circuit; wherein the input circuit is connected to an input signal terminal and a first pull-up node respectively, and the input circuit is configured to control a potential of the first pull-up node in response to an input signal provided by the input signal terminal; the output circuit is connected to the first pull-up node, a clock signal terminal, and an output terminal respectively, and the output circuit is configured to output a clock signal from the clock signal terminal to the output terminal in response to the potential of the first pull-up node; the pull-down control circuit is connected to the input signal terminal and the second pull-up node respectively, and the pull-down control circuit is configured to control a potential of the second pull-up node in response to the input signal; and the pull-down circuit is connected to a first power terminal, a second power terminal, the first pull-up node, the second pull-up node, and the output terminal respectively, and the pull-down circuit is configured to output a second power signal from the second power terminal to the first pull-up node and the output terminal respectively in response to the potential of the second pull-up node and a first power signal provided by the first power terminal (See rejection of claim 1 provided above). 

	In regard of claim 20, Li et al. further disclose a display device comprising: a plurality of pixel units, and the gate drive circuit as defined in claim 19 connected to the plurality of pixel units (See at least paragraphs [0045, 0065] of Li et al. discussing that a plurality of pixel units of the display device).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Publication Application 2016/0358666 to Pang illustrating similar shift register.
US Patent Publication Application 2017/0330526 to Fun et al. showing at least in Figure 5 a shift register with similar characteristics. 
US Patent Publication Application 2018/0336957 to Mi et al. showing a shift register.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692